                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.     CV 14-7053-DMG (AGRx)                                    Date     February 26, 2020

Title Corey Carnegie; Christianna Delight Hartwell v. City of Los Angeles            Page     1 of 2
      Department of Animal Services, et al.

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                                NOT REPORTED
             Deputy Clerk                                              Court Reporter

   Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
            None Present                                                None Present

Proceedings: IN CHAMBERS — ORDER TO SHOW CAUSE WHY CASE SHOULD
             NOT BE DISMISSED FOR LACK OF PROSECUTION [90]

       This section 1983 action arises out of Defendant Los Angeles Department of Animal
Services’ alleged unlawful taking of Plaintiffs’ animals. [See Doc. # 1.]

        On April 21, 2015, this Court issued an order on Defendants’ motions to dismiss, motion
to strike, and motion for a more definitive statement. [Doc. # 90.] In relevant part, the Court
ordered as follows:

        1. Defendant Schwab’s motion to dismiss was granted as to the conversion claim, with
           leave to amend, and was otherwise denied;
        2. Defendant Schwab’s motion to strike paragraphs 9-12 and 183-185 of the First
           Amended Complaint was granted;
        3. Defendant Schwab’s motion for a more definite statement was denied;
        4. The City Defendants’ motion to dismiss the request for punitive damages against the
           City of Los Angeles and for an accounting was granted without leave to amend.

Id. at 19-20. The Court’s April 21, 2015 Order also stayed the action pending resolution of state
criminal proceedings against Plaintiffs for animal neglect and animal cruelty. Id. at 7, 19.

       The Court further ordered the parties to file a Joint Status Report within 15 days after a
final disposition of the state criminal proceedings, including a request to lift the stay, if
necessary, and to propose deadlines within which Plaintiffs would file their Second Amended
Complaint, if any, and Defendants would file their response. Id. at 20.

        No relevant further action has been taken by the parties since that time.



CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.     CV 14-7053-DMG (AGRx)                                     Date     February 26, 2020

Title Corey Carnegie; Christianna Delight Hartwell v. City of Los Angeles             Page     2 of 2
      Department of Animal Services, et al.

       Accordingly, Plaintiffs are ORDERED TO SHOW CAUSE why this case should not be
dismissed for lack of prosecution.

        By no later than March 12, 2020, Plaintiffs shall file a response indicating whether the
state criminal proceedings against them have been resolved and whether they intend to continue
to pursue this action. If so, Plaintiffs shall request to lift the stay and propose a deadline within
which to file their Second Amended Complaint.

       Plaintiffs’ failure to file a response by the above-indicated date shall result in
dismissal of this action with prejudice for lack of prosecution.

IT IS SO ORDERED.




CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
